Industrial Electronics Corporation filed a bill in the Court of Chancery in which it charged that defendant, Howard D. Harper, acting sales manager, had removed correspondence, copies of correspondence, payroll sheets and miscellaneous material from the complainant's premises and had refused to return them upon demand therefor; that the material is vital to the continued operation of the business and its disappearance *Page 531 
would cause irreparable harm, incapable of calculation by monetary standards. Complainant prayed that defendant be enjoined from divulging the business secrets and copying the aforesaid material. The Vice-Chancellor advised an order to show cause withad interim restraint. Defendant moved to strike the bill of complaint and that motion was argued on the same date as the order to show cause. From the denial of the motion to strike the bill and a continuance of the restraint against divulging the business secrets of complainant or from copying, removing, destroying, or disposing of the material, this appeal is taken. Defendant Harper filed an affidavit in the cause admitting that the material is useless and worthless to him.
It is a function of this court to preserve the subject-matter, pending the determination of an appeal. If it were otherwise, an appeal would be a futile gesture. Cf. Christiansen v. Local680,  c., 127 N.J. Eq. 215. Moreover, in view of appellant's admission that the documents are of no value to him, we fail to see how he can be harmed by the restraint pending final decision of the cause on its merits.
The order under appeal is affirmed, with costs.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, COLIE, OLIPHANT, WELLS, RAFFERTY, DILL, FREUND, McGEEHAN, JJ. 14.
For reversal — None. *Page 532